DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/264,383 filed on June 22, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 22 are allowed.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 10, and 19.
More specifically, the prior art of record does not specifically suggest the combination of “receiving, from a source storage platform, a message that is indicative of a topology change in a clustered database, the topology change being an addition of a first shard to the clustered database, the first shard including a first plurality of nodes including a first node; configuring, based at least in part on the topology change, a node agent for at least the first node of the first plurality of nodes, the node agent being executable on the first node to perform a synchronization of a data image and an operation log for the first node at the source storage platform with a respective data image and a respective operation log, corresponding to the first node, at the secondary storage platform, the synchronization including extracting the data image and the operation log from the first node and streaming the data image and the operation log to the secondary storage platform; and versioning a first version of the clustered database, the first version including a first interval of time including a first start time and a first end time, the versioning of the first version including storing of a version of the respective data image and the respective operation log received via the node agent, for the first node, at the secondary storage platform” and all the other limitations recited in independent claims 1, 10, and 19.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 10, and 19 are allowed.  The dependent claims 2 to 9, 11 to 18, and 20 to 22, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169